DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, 10-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shahriari (8,940,040).  Shahriari discloses, at least in figures 8-16 and co. 11, line 20 to col. 14, line 26; a stent (212) for placement in a blood vessel with a wall having an aneurysm, the stent comprising: an endovascular graft having a first end, a second end, and a tubular body (combination of 216 and 240) that is expandable and extends from the first end to the second end; and a coagulation apparatus attached to .  
Shahriari also disclose a method of inhibiting endoleaks in a blood vessel with a wall having an aneurysm (according to col. 13 line 54 to col. 14 line 26), the method comprising: inserting a stent (212) within the blood vessel at a site of the aneurysm, wherein the stent includes an endovascular graft, having a tubular body (combination of 216 and 240), and a coagulation apparatus attached to the tubular body, wherein the coagulation apparatus has a frame (218) and a coagulant (260) attached to the frame; wherein the coagulant comprises fibrous material that defines a porous web within the coagulation apparatus; and wherein the fibrous material is arranged in a plurality of overlapping tiers, each comprising at least one fibrous strand oriented to define a network of pores within the porous web; wherein the porous web spans a space defined between the frame and the tubular body (I.e., the plurality of stitches secures frame 218 to tubular body 216/240, according to col. 11, lines 34-37.); and deploying the coagulation apparatus from a compressed state such that the frame expands into a pocket of blood, defined by the aneurysm, to orient the coagulant within the pocket and 
Shahriari further discloses a stent (212) comprising: an endovascular graft having a first end, a second end, and a tubular body (combination of 216 and 240) that is expandable and extends from the first end to the second end; and a coagulation apparatus attached to the tubular body of the endovascular graft between the first end and the second end, the coagulation apparatus having a frame (218) and a coagulant (260) attached to the frame, wherein the coagulant comprises fibrous material (stitches, according to col. 13, lines 27-30) that defines a porous web within the coagulation apparatus; wherein the fibrous material is arranged in a plurality of overlapping tiers (as shown in fig. 11 and 12), each comprising at least one fibrous strand oriented to define a network of pores (between strands of a stitch) within the porous web; and wherein the porous web spans a space defined between the frame and the tubular body (I.e., the plurality of stitches secures frame 218 to tubular body 216/240, according to col. 11, lines 34-37.), wherein the tubular body comprises a cage (216) and a cover (240) attached to the cage, and wherein the cage is expandable to seal the tubular body against a wall of a blood vessel, wherein the cover is fabricated from a substantially liquid-impermeable material (e.g., low profile polyester or ePTFE, according to col. 12, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Shahriari (8,940,040) in view of Anderson et al. (5,366,504).  Shahriari discloses the invention substantially as claimed, wherein fibrous material 234 is formed of collagen (according to col. 11, line 66 to col. 12, line 4).  However, Shahriari does not explicitly disclose that the fibrous material of the coagulant is fabricated from thrombogenic material.  Anderson et al. teach, at least in figures 5-5C and col. 4, lines 51-63; col. 6, lines 40-43 and col. 8, lines 13-35); a fibrous material (74) of a coagulant fabricated from thrombogenic material (e.g., a polymer or natural textile fiber).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Anderson et al., to modify the coagulant of Shahriari, so .
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771